Citation Nr: 0726985	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-13 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946 and August 1947 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant testified before the undersigned Veterans Law 
Judge at a travel board hearing at the Portland, Oregon RO in 
May 2007; a transcript is of record.  The appellant is the 
veteran's wife.



FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on June [redacted], 2004.  The immediate cause of death was listed as 
pneumonia and chronic obstructive pulmonary disease was 
listed as an underlying cause of death.

3.  Neither pneumonia nor chronic obstructive pulmonary 
disease were manifested during the veteran's period of active 
service and have otherwise been shown to be related to 
military service or a disability of service origin.  

4.  At the time of the veteran's death, the veteran was 
service-connected for major depressive disorder.

5.  The veteran was not rated 100 percent disabled for 10 
years prior to his death.

6.  The veteran's service-connected disability was not a 
principal or a contributory cause of the veteran's death.  


CONCLUSIONS OF LAW

The cause of the veteran's death was not due to a disability 
incurred or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in December 2004, the 
RO advised the appellant of what the evidence must show to 
establish entitlement to service connection for the cause of 
the veteran's death.  The RO advised the appellant of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the appellant in procuring the evidence 
relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim 
was to be provided by the appellant and which portion VA 
would attempt to obtain on behalf of the appellant.  The RO 
also essentially requested that the appellant send any 
evidence in her possession that pertained to the claim.   

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  To date, the appellant has not identified any 
medical or other pertinent records in support of this claim.  
The appellant was provided with an opportunity to present 
testimony before the undersigned Veteran's Law Judge at a 
hearing in May 2007.  No further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to the claim.  Accordingly, the Board 
will proceed with appellate review.

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.5(a), 3.312 
(2006).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2006).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

A surviving spouse of a deceased veteran may also receive 
benefits under 38 U.S.C.A. § 1318 if, at the time of death, 
the veteran was in receipt of a total disability rating and 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death, the 
disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge, or the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See 38 U.S.C.A. § 
1318 (West 2002).  

Analysis

At the time of his death, the veteran was service-connected 
for major depressive disorder, which was rated as 100 percent 
disabling.  The 100 percent rating was granted in a November 
1998 rating decision and assigned an effective date of June 
6, 1996.  Prior to that, the veteran's major depressive 
disorder - his only service-connected disability - had been 
rated as 50 percent disabling from March 1, 1985.

The veteran's Certificate of Death lists the immediate cause 
of death as pneumonia and the underlying cause of death as 
chronic obstructive pulmonary disease.  The date of the 
veteran's death was June [redacted], 2004.  

The appellant's contentions are found in various 
correspondences submitted during the course of her appeal in 
addition to the hearing testimony presented at her travel 
board hearing.  At her hearing, the appellant contended that 
the veteran's service-connected psychiatric disability 
contributed to his death because it had negative long term 
effects on his ability to recover from his other illnesses.   
	
The appellant also acknowledged that the veteran's death 
certificate indicated that he died of respiratory diseases.  
Regarding this, the appellant stated that the veteran began 
smoking in service.  Regarding medical evidence in support of 
the claim, the appellant stated that she had spoke to one of 
the veteran's doctors about writing a letter addressing the 
relationship between the veteran's service-connected 
disability and his death, but that the doctor ultimately 
declined to do so.  

The Board must deny the claim because there is no competent 
medical evidence to support them.  With respect to the claim 
of service connection for the cause of death, there is no 
medical evidence linking the veteran's service-connected 
major depressive disorder to his death.  The death 
certificate only lists respiratory disorders as factors 
contributing to death and no mention is made of any 
psychiatric illnesses.  

There is also no competent medical evidencing linking the 
veteran's pneumonia and chronic obstructive pulmonary disease 
to any incident of his military service.  Instead, the 
evidence shows that he suffered from these diseases more than 
forty years after he was separated from active duty.  
Moreover, for claims received after June 9, 1998, a death 
will not be considered service-connected on the basis that it 
resulted from disease attributable to the veteran's use of 
tobacco products during service.  38 U.S.C.A. § 1103 (West 
2002), 38 C.F.R. § 3.300 (2006).

Regarding the appellant's allegation that the veteran's 
service-connected major depressive disorder contributed to 
his death, the Board is unable to accept this as competent 
medical evidence.  As a lay person, she has no professional 
expertise.  Lay assertions regarding medical matters such as 
diagnosis or etiology of a disability have no probative value 
since lay persons are not competent to offer medical 
opinions.  The law is well established that where a claim 
involves issues of medical fact, such as causation or 
diagnosis, competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence, 
therefore, does not establish that a service connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a) (2006).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement 
to service connection for the cause of the veteran's death 
must be denied.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


